DETAILED ACTION
Response to Amendment
The amendment filed on 25 March 2021 has been entered. Claim 1 has been amended and is hereby entered. Applicant’s amendment to the Specification (Abstract) has overcome the objection previously set forth in the Non-Final Action mailed on 30 October 2020.
Claim 1 is currently pending and has been examined.

Response to Arguments
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Wolfe does not disclose a non-ground penetrating stabilization plate and that the base (6) of Wolfe is not a non-ground penetrating stabilization plate, the Examiner would like to point out that the base (6) of Wolfe was never regarded as a non-ground penetrating stabilization plate and that Wright (see annotated Fig. 8 on Page 6) is being used to teach non-ground penetrating stabilization plates (A, B) to be mounted on a bottom side of the base (6) of Wolfe as previously set forth in Page 4 the Non-Final Action mailed on 30 October 2020. 
Regarding Applicant’s argument that the cited pivot (17, “wire or rod”) of Wolfe is not a pivot, the Examiner respectfully disagrees and would like to point out that the “wire or rod” (17) of Wolfe acts a pivot, which Dictionary.com defines as “a pin, point, or short shaft on the end of which something rests and turns, or upon and about which something rotates or oscillates”, wherein curved anchoring extensions (7, 11) of the post (1) and brace (5) allow the post (1) and brace (5) to rotate or oscillate about the wire or rod (17).
Regarding Applicant’s argument that the combination of Wolfe and Wright renders the invention inoperable since the post (1) of Wolfe cannot be moved once it is locked into place, the Examiner respectfully disagrees and would like to point out that Wolfe further discloses a longitudinal slot (9) on the post (1) and a handle (14) as a key to lock the brace (5) onto the post (1), wherein the slot (9) allows the brace (5) to be adjustably connected to the post (1) in a specified location, and whereby, upon adjusting the handle (14) and removing the key, the post (1) and the brace (5) may become readily disconnected from the base (see Page 2, lines 35-37), and thus allows the post (1) and the brace (5) to be adjustable with respect to the base and to each .

Information Disclosure Statement
The information disclosure statement filed on 17 May 2017 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Foreign Patent Documents Cite No. 1, 2, and 3.	

Claim Objections
Claim 1 is objected to because “said first pivot and” in line 8 should read --said first pivot pin and--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al. (US
896,500) in view of Wright (US 4,799,642).
With respect to Claim 1, Wolfe et al. (see annotated Figs. 1-5 on Page 4) discloses a non-ground penetrating portable fence post system comprising:
a base (6) having a first end (a), a length, a second end (b), a first side (x), a second side (y), a bottom side (z), a first pivot pin (17a) and a second pivot pin (17b) with a first axis and a second axis respectively between said first side (x) and said second side (y) and parallel to said 
a post (1) having a top end (1a), a length with an axis along said length, a bottom end (1b), at least one bracket (20, 21) adapted to attach a fence panel to said length, and wherein said bottom end (1b) is adapted to pivotally connect to said first pivot pin (17a) via the length of base (6) and said second pivot pin (17b) of said base (6); and
a brace (5) having a first end (5a) pivotally attached to said first end (a) of said base (6) via said first pivot pin (17a), and a second end (5b) pivotally attached to said post (1).

    PNG
    media_image1.png
    677
    992
    media_image1.png
    Greyscale

Wolfe et al. fails to disclose a first non-ground penetrating stabilization plate mounted on said bottom side at first end of said base and a second non-ground penetrating stabilization plate mounted on said bottom side at said second end of said base.
However, Wright (see annotated Fig. 8 on Page 5) teaches a first and a second non-ground penetrating stabilization plates (A, B) mounted on a bottom side of a base (1126).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to include the base of the portable fence system of Wolfe et al. with the first 

    PNG
    media_image2.png
    517
    963
    media_image2.png
    Greyscale

Wolfe et al. fails to disclose that a length of the brace is adapted to be threadably adjustable wherein turning a first direction makes said length longer and turning in a second direction makes said length shorter.
However, Wright teaches (see annotated Fig. 8 on Page 5) a brace (1121) having a length (1125, 1127) that is adapted to be threadably adjustable wherein turning a first direction makes said length (1125, 1127) longer and turning in a second direction makes said length (1125, 1127) shorter. See Col. 7, line 60 to Col. 8, line 10.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to include the brace of the portable fence system of Wolfe et al. with the threadably adjustable length as taught by Wright since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable in order to vary the length of the brace and control the orientation of the post with respect to the base.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678